DETAILED ACTION
Claims 1-19 are presented for examination.
This office action is in response to submission of application on 22-AUG-2018.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities:
The specification as filed contains the character of 
    PNG
    media_image1.png
    26
    43
    media_image1.png
    Greyscale
 on pg. 3. This corresponds to ¶[0009] of pgpub US20190137550. The office of publication was unable to print the symbol using LaTeX resulting in an image of the symbol being inserted.
This resulted in eqn 13 including the character on pg. 10 of the specification as filed.

    PNG
    media_image2.png
    62
    345
    media_image2.png
    Greyscale

This resulted in an improper equation in the pgpub because the symbol is unable to be generated in LaTeX. ¶0050] of the pgpub eqn 13 displays

    PNG
    media_image3.png
    81
    428
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    27
    55
    media_image4.png
    Greyscale
 due to the inability to generate the symbol in LaTeX, which is not present in the equation it defines in the pgpub.

To remedy the discrepancy, Examiner has inspected the provisional application 62/582,805 from which the instant application draws priority.
On pg. 6 of the provisional application as filed, eqn 13 is defined as 

    PNG
    media_image5.png
    74
    117
    media_image5.png
    Greyscale

And the definition includes the variables as 
    PNG
    media_image6.png
    25
    42
    media_image6.png
    Greyscale
. These variables appear consistent with standard conventional.
Therefore 
    PNG
    media_image1.png
    26
    43
    media_image1.png
    Greyscale
 will be interpreted as corresponding variables
    PNG
    media_image7.png
    32
    47
    media_image7.png
    Greyscale
, consistent with the provisional application.
Appropriate correction is required.

Claim Objections
Claim 4 is objected to because of the following informalities:  
Claim 4 contains the variables objected to in the specification. Therefore, Examiner will interpreted claim 4 as follows.
4. The method of claim 1, wherein the current operating states 
    PNG
    media_image7.png
    32
    47
    media_image7.png
    Greyscale
, further comprising determining post-contingency operating states as:

    PNG
    media_image5.png
    74
    117
    media_image5.png
    Greyscale

where  
    PNG
    media_image6.png
    25
    42
    media_image6.png
    Greyscale
 is an operating point under base case; 
    PNG
    media_image8.png
    37
    83
    media_image8.png
    Greyscale
is an operating point following a contingency; 
    PNG
    media_image9.png
    35
    57
    media_image9.png
    Greyscale
is a vector containing the active and reactive bus injection changes which are numerically equal to the active and reactive line flow on an outage branch; 
    PNG
    media_image10.png
    34
    100
    media_image10.png
    Greyscale
represents the partial derivative of active power injection expression with respect to voltage angle 
    PNG
    media_image11.png
    33
    22
    media_image11.png
    Greyscale
 and voltage magnitude 
    PNG
    media_image12.png
    33
    26
    media_image12.png
    Greyscale
 ; 
    PNG
    media_image13.png
    26
    112
    media_image13.png
    Greyscale
denotes the partial derivative of reactive power injection expression with respect to voltage angle
    PNG
    media_image11.png
    33
    22
    media_image11.png
    Greyscale
 and voltage magnitude 
    PNG
    media_image12.png
    33
    26
    media_image12.png
    Greyscale
.
It is also noted claim 4 does not end in a period.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-10 and 15-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 7 recites the limitation “determining post-contingency states”. The term is not introduced in the claims from which it depends. Examiner interprets the term to be “determining post-contingency operating states” as found in claim 4 from which claim 7 depends. There is insufficient antecedent basis for this limitation in the claim.
Regarding Claims 8, the following terms are not defined in Claim 8 or Claim 1, from which Claim 8 depends: 
    PNG
    media_image14.png
    34
    86
    media_image14.png
    Greyscale
 and 
    PNG
    media_image15.png
    31
    88
    media_image15.png
    Greyscale
. Examiner interprets the terms to be the same as in Claim 2, Claim 8 does not depend on Claim 2 and should positively recite the variables. Further, Claim 8 defines the variable 
    PNG
    media_image16.png
    36
    47
    media_image16.png
    Greyscale
, the variable in the equation is 
    PNG
    media_image17.png
    37
    59
    media_image17.png
    Greyscale
. Examiner interprets the variable in the equation to be correct and the definition should be updated.
Regarding Claims 9 inherits the deficiencies of claim 8 from which it depends. For purposes of Examination, the same definitions found in Claims 9 and Claim 8 are interpreted to be synonymous.
Regarding Claims 15 contains the same equation as Claim 8, but lacks all definitions. Claim 15 is dependent on independent Claim 13, which does not provide the definitions. For purposes of Examination, the variables of Claim 15 and Claim 8 are interpreted to be synonymous.
Regarding Claims 16 contains the same equation as Claim 9, but lacks all definitions. Claim 16 is dependent on independent Claim 13, which does not provide the definitions. For purposes of Examination, the variables of Claim 16 and Claim 9 are interpreted to be synonymous.
Regarding Claims 10 and 17, no definitions are provided for the variables, as Claims 1 and 13 from which Claims 10 and 17 depend upon, respectively, do not provide the definitions. For purposes of Examination, the variables will be interpreted in view of the other variables presented in the dependent claims and ¶[0035] of the specification.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 6 and 7 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Claim 6 recites “wherein the post-contingency operating point comprises determining 
    PNG
    media_image18.png
    31
    59
    media_image18.png
    Greyscale
.” However, Claim 4, from which claim 6 depends, determines the values of 
    PNG
    media_image18.png
    31
    59
    media_image18.png
    Greyscale
 in solving the equation. Claim 6 does not further limit the scope of the claim.
Claim 7 “recites determining post-contingency states.” However, Claim 4, from which claim 7 depends, recites “determining post-contingency operating states”. Claim 7 does not further limit the scope of the claim.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

Claim 1 (Statutory Category – Process)
Step 2A – Prong 1: Judicial Exception Recited?
Yes, the claim recites performing a mathematical calculation. Specifically the following limitations.

estimating post-contingency operating point(s) … considering PV-PQ transitions based on the current operating point;
Determining the post-contingency operating states is completed by performing a calculation as defined by ¶[0050] of the specification. The claim does not specify how the current operating points are collect or the structure which collects the points. In the broadest reasonable interpretation, the data used in the calculation could merely be 
predicting a sensitivity based Thevenin index (STI) for each contingency using the estimated operating condition; and
Predicting the sensitivity is done by completing a calculation as found in ¶[0045] of the specification. The data is furthering the mathematical calculation and in the broadest reasonable interpretation, developing a model based on a database which performs no additional function. The predicting a sensitivity is a mathematical calculation. 
determining a voltage stability assessment (VSA) considering N-1 contingency.
Performing a voltage stability assessment furthers the calculation as shown in ¶[0059] of the specification. The calculation is not applied and merely a model furthering the computations of the previous steps. Determining the VSA is a mathematical calculation.
Thus the claim recites a mathematical concept.

Step 2A – Prong 2: Integrated Into a Practical Application?
The claim recites the additional element of “power system”.
The claim does not specify how the characteristics of the “power system” are collected or if the results are implemented to perform a function related to the “power system”, such as controlling the power grid or power generators. The system is merely processing data from a “power system”, which may be stored in a database. MPEP 2106.04(d)(I) “The courts have also identified limitations that did not integrate a judicial power system” is a technological environment or field of use.
The additional elements have been considered both individually and as an ordered combination in the significantly more consideration.
The claim is directed to an abstract idea.

Step 2B: Claim provides an Inventive Concept?
No, as discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than generally linking the use of a judicial exception to a particular technological environment or field of use.
The same analysis applies here in 2B, generally linking the use of a judicial exception to a particular technological environment or field of use cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.
The claim is ineligible.

Claim 2 (Statutory Category – Process)
Step 2A – Prong 1: Judicial Exception Recited?
Yes, the claim recites performing a mathematical calculation. Specifically the following limitations.

estimating a post-contingency operating point 
    PNG
    media_image19.png
    40
    63
    media_image19.png
    Greyscale
for every considered contingency, where 
    PNG
    media_image20.png
    34
    108
    media_image20.png
    Greyscale
represent the predicted bus voltage angle and bus voltage magnitude after a contingency;
Estimating the post-contingency operating states is completed by performing a calculation as defined by ¶[0050] of the specification, as found above in Claim 1. For the same reasons as Claim 1, for which this claim depends, the estimation is a mathematical calculation.
determining corresponding sensitivities based on the presence of PV-PQ transition following the contingency; and
Determining sensitivity as it relations to the PV-PQ transition is described in ¶[0051] of the specification using a  mathematical formula and is therefore a mathematical calculation.
determining the STI for each considered contingency.
¶[0065] of the specification describes determining the STI for each considered contingency as performed by an equation, a mathematical calculation.
Thus the claim recites a mathematical concept.

Step 2A – Prong 2: Integrated Into a Practical Application?
The claim recites additional elements of mere data gathering specifically:
obtaining current operating states;
The claim does not specific how the operating states are obtained. These could merely be observations which are store in a database of observes measurements and 
The additional elements have been considered both individually and as an ordered combination in the significantly more consideration.
The claim is directed to an abstract idea.

Step 2B: Claim provides an Inventive Concept?
No, as discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more insignificant extra-solution activity.
The same analysis applies here in 2B, insignificant extra-solution activity cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.
The claim is ineligible.


Claim 3 (Statutory Category – Process)
Step 2A – Prong 1: Judicial Exception Recited?
Yes, the claim recites performing a mathematical calculation. Specifically the following limitations.

estimating an operating point after a foreseen transmission contingency.
Estimating the transmission contingency builds upon the calculation of the STI and VSA as found in ¶[0048] of the specification and is a mathematical calculation.
mathematical concept.

Step 2A – Prong 2: Integrated Into a Practical Application?
No additional elements are recited.
The claim is directed to an abstract idea.

Step 2B: Claim provides an Inventive Concept?
No, as discussed with respect to Step 2A Prong Two, no additional elements are provided. The same analysis applies here in 2B, no additional elements are provided and therefore no judicial exception is integrated into a practical application at Step 2A or provide an inventive concept in Step 2B.
The claim is ineligible.

Claim 4 (Statutory Category – Process)
Step 2A – Prong 1: Judicial Exception Recited?
Yes, the claim recites performing a mathematical calculation. Specifically the following limitations.

determining post-contingency operating states as:

    PNG
    media_image5.png
    74
    117
    media_image5.png
    Greyscale

where  
    PNG
    media_image6.png
    25
    42
    media_image6.png
    Greyscale
 is an operating point under base case; 
    PNG
    media_image8.png
    37
    83
    media_image8.png
    Greyscale
is an operating point following a contingency; 
    PNG
    media_image9.png
    35
    57
    media_image9.png
    Greyscale
is a vector containing the active and reactive bus injection changes which are numerically equal to the active and reactive line flow on an outage branch; 
    PNG
    media_image10.png
    34
    100
    media_image10.png
    Greyscale
represents the partial derivative of active power injection expression with respect to voltage angle 
    PNG
    media_image11.png
    33
    22
    media_image11.png
    Greyscale
 and voltage magnitude 
    PNG
    media_image12.png
    33
    26
    media_image12.png
    Greyscale
 ; 
    PNG
    media_image13.png
    26
    112
    media_image13.png
    Greyscale
denotes the partial derivative of reactive power injection expression with respect to voltage angle
    PNG
    media_image11.png
    33
    22
    media_image11.png
    Greyscale
 and voltage magnitude 
    PNG
    media_image12.png
    33
    26
    media_image12.png
    Greyscale
.
Claims 4 contains an explicit mathematical formula. 
Thus the claim recites a mathematical concept.

Step 2A – Prong 2: Integrated Into a Practical Application?
No additional elements are recited.
The claim is directed to an abstract idea.

Step 2B: Claim provides an Inventive Concept?
No, as discussed with respect to Step 2A Prong Two, no additional elements are provided. The same analysis applies here in 2B, no additional elements are provided and therefore no judicial exception is integrated into a practical application at Step 2A or provide an inventive concept in Step 2B.
The claim is ineligible.

Claim 5 (Statutory Category – Process)
Step 2A – Prong 1: Judicial Exception Recited?
Yes, the claim recites performing a mathematical calculation. Specifically the following limitations.

construction of a Jacobian matrix based on a system topology with a contingency line ij in an outage.
Construction of a Jacobian matrix is mathematical equation. The Jacobian matrix is of a contingency line, one mathematical iteration of the multiple contingencies.
Thus the claim recites a mathematical concept.

Step 2A – Prong 2: Integrated Into a Practical Application?
No additional elements are recited.
The claim is directed to an abstract idea.

Step 2B: Claim provides an Inventive Concept?
No, as discussed with respect to Step 2A Prong Two, no additional elements are provided. The same analysis applies here in 2B, no additional elements are provided and therefore no judicial exception is integrated into a practical application at Step 2A or provide an inventive concept in Step 2B.
The claim is ineligible.

Claim 6 (Statutory Category – Process)
Step 2A – Prong 1: Judicial Exception Recited?


Determining  
    PNG
    media_image8.png
    37
    83
    media_image8.png
    Greyscale

Claim 6 depends upon Claim 4, which is an explicit mathematical formula.
Thus the claim recites a mathematical concept.

Step 2A – Prong 2: Integrated Into a Practical Application?
No additional elements are recited.
The claim is directed to an abstract idea.

Step 2B: Claim provides an Inventive Concept?
No, as discussed with respect to Step 2A Prong Two, no additional elements are provided. The same analysis applies here in 2B, no additional elements are provided and therefore no judicial exception is integrated into a practical application at Step 2A or provide an inventive concept in Step 2B.
The claim is ineligible.

Claim 7 (Statutory Category – Process)
Step 2A – Prong 1: Judicial Exception Recited?
Yes, the claim recites performing a mathematical calculation. Specifically the following limitations.

Determining post-contingency states
Claim 7 depends upon Claim 4, which is an explicit mathematical formula.
Thus the claim recites a mathematical concept.

Step 2A – Prong 2: Integrated Into a Practical Application?
No additional elements are recited.
The claim is directed to an abstract idea.

Step 2B: Claim provides an Inventive Concept?
No, as discussed with respect to Step 2A Prong Two, no additional elements are provided. The same analysis applies here in 2B, no additional elements are provided and therefore no judicial exception is integrated into a practical application at Step 2A or provide an inventive concept in Step 2B.
The claim is ineligible.

Claim 8 (Statutory Category – Process)
Step 2A – Prong 1: Judicial Exception Recited?
Yes, the claim recites performing a mathematical calculation. Specifically the following limitations.

determining corresponding sensitivities as one predictor step of continuation of power flow (CPF) when 
    PNG
    media_image21.png
    32
    36
    media_image21.png
    Greyscale
 is a continuation parameter with:

    PNG
    media_image22.png
    117
    282
    media_image22.png
    Greyscale

where 
    PNG
    media_image21.png
    32
    36
    media_image21.png
    Greyscale
 represents the load increment; 
    PNG
    media_image23.png
    24
    121
    media_image23.png
    Greyscale
denote the change of voltage angle and voltage magnitude respectively; 
    PNG
    media_image24.png
    34
    84
    media_image24.png
    Greyscale
 indicate the amount of active and reactive power injection changes as a function of 
    PNG
    media_image21.png
    32
    36
    media_image21.png
    Greyscale
.
Claims 8 contains an explicit mathematical formula. 
Thus the claim recites a mathematical concept.

Step 2A – Prong 2: Integrated Into a Practical Application?
No additional elements are recited.
The claim is directed to an abstract idea.

Step 2B: Claim provides an Inventive Concept?
No, as discussed with respect to Step 2A Prong Two, no additional elements are provided. The same analysis applies here in 2B, no additional elements are provided and therefore no judicial exception is integrated into a practical application at Step 2A or provide an inventive concept in Step 2B.
The claim is ineligible.

Claim 9 (Statutory Category – Process)
Step 2A – Prong 1: Judicial Exception Recited?


obtaining sensitivities when there are generators reaching their reactive power limit after the contingency as:

    PNG
    media_image25.png
    181
    336
    media_image25.png
    Greyscale

where bus / is the bus which transforms from PV bus to PQ bus; 
    PNG
    media_image26.png
    37
    30
    media_image26.png
    Greyscale
 is the partial derivative of active power injection expression at other PV and PQ buses with respect to bus voltage magnitude at bus 
    PNG
    media_image27.png
    39
    151
    media_image27.png
    Greyscale
 is the partial derivative of reactive power injection expression at other PQ buses with respect to bus 
    PNG
    media_image28.png
    36
    149
    media_image28.png
    Greyscale
 represent the partial derivative of reactive power injection expressions at bus / with respect to 
    PNG
    media_image29.png
    41
    188
    media_image29.png
    Greyscale
 is the partial derivative of reactive power injection expression at bus i with respect to the load scaling factor 
    PNG
    media_image30.png
    24
    23
    media_image30.png
    Greyscale
.
Claims 9 contains an explicit mathematical formula. 
Thus the claim recites a mathematical concept.

Step 2A – Prong 2: Integrated Into a Practical Application?

The claim is directed to an abstract idea.

Step 2B: Claim provides an Inventive Concept?
No, as discussed with respect to Step 2A Prong Two, no additional elements are provided. The same analysis applies here in 2B, no additional elements are provided and therefore no judicial exception is integrated into a practical application at Step 2A or provide an inventive concept in Step 2B.
The claim is ineligible.

Claim 10 (Statutory Category – Process)
Step 2A – Prong 1: Judicial Exception Recited?
Yes, the claim recites performing a mathematical calculation. Specifically the following limitations.

determining the STI for each considered contingency as

    PNG
    media_image31.png
    145
    440
    media_image31.png
    Greyscale

Claims 10 contains an explicit mathematical formula. 
Thus the claim recites a mathematical concept.

Step 2A – Prong 2: Integrated Into a Practical Application?
No additional elements are recited.
The claim is directed to an abstract idea.

Step 2B: Claim provides an Inventive Concept?
No, as discussed with respect to Step 2A Prong Two, no additional elements are provided. The same analysis applies here in 2B, no additional elements are provided and therefore no judicial exception is integrated into a practical application at Step 2A or provide an inventive concept in Step 2B.
The claim is ineligible.

Claim 11 (Statutory Category – Process)
Step 2A – Prong 1: Judicial Exception Recited?
Yes, the claim recites performing a mathematical calculation. Specifically the following limitations.

determining STI for each contingency and load bus in parallel
¶[0065] of the specification describes determining the STI for each considered contingency as performed by an equation, a mathematical calculation.
Thus the claim recites a mathematical concept.

Step 2A – Prong 2: Integrated Into a Practical Application?
No additional elements are recited.
abstract idea.

Step 2B: Claim provides an Inventive Concept?
No, as discussed with respect to Step 2A Prong Two, no additional elements are provided. The same analysis applies here in 2B, no additional elements are provided and therefore no judicial exception is integrated into a practical application at Step 2A or provide an inventive concept in Step 2B.
The claim is ineligible.

Claim 12 (Statutory Category – Process)
Step 2A – Prong 1: Judicial Exception Recited?
Yes, the claim recites performing a mathematical calculation. Specifically the following limitations.

determining a plurality of contingencies in parallel.
Determinig the contingencies plans amounts to performing mathematical computation in parallel, a mathematical calculation.
Thus the claim recites a mathematical concept.

Step 2A – Prong 2: Integrated Into a Practical Application?
No additional elements are recited.
The claim is directed to an abstract idea.

Step 2B: Claim provides an Inventive Concept?
No, as discussed with respect to Step 2A Prong Two, no additional elements are provided. The same analysis applies here in 2B, no additional elements are provided and therefore no judicial exception is integrated into a practical application at Step 2A or provide an inventive concept in Step 2B.
The claim is ineligible.

Claim 13 (Statutory Category – Process)
Step 2A – Prong 1: Judicial Exception Recited?
Yes, the claim recites performing a mathematical calculation. Specifically the following limitations.

estimating post-contingency operating point(s) … considering PV-PQ transitions based on the current operating point;
Determining the post-contingency operating states is completed by performing a calculation as defined by ¶[0050] of the specification. The claim does not specify how the current operating points are collect or the structure which collects the points. In the broadest reasonable interpretation, the data used in the calculation could merely be stored in a database to perform he estimation. The estimation is a mathematical calculation.
predicting a sensitivity based Thevenin index (STI) for each contingency using the estimated operating condition; and

determining a voltage stability assessment (VSA) considering N-1 contingency.
Performing a voltage stability assessment furthers the calculation as shown in ¶[0059] of the specification. The calculation is not applied and merely a model furthering the computations of the previous steps. Determining the VSA is a mathematical calculation.
Thus the claim recites a mathematical concept.

Step 2A – Prong 2: Integrated Into a Practical Application?
The claim recites the following additional element: 
power system
a power generator;
a power grid coupled to the power generator; and 
a processor to control the power grid with code for:
The claim as a whole integrates the mental process into a practical application. The additional elements provide the specific elements, a power generator and power grid, which make up the power system. The elements are then controlled by the model and is not merely data in a database, but data collected from a power grid to provide stability.
eligible because it is not directed to the recited judicial exception.

Claims 14-19 depend from Claim 13, and therefore would be eligible.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 11-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yuan et al., Hybrid voltage stability assessment (VSA) for N − 1 contingency (hereinafter ‘Yuan’) [Published 2015].

Regarding Claim 1: A method for determining long-term voltage stability in a power system, comprising:
Yuan
    PNG
    media_image32.png
    897
    675
    media_image32.png
    Greyscale
 teaches estimating post-contingency operating point(s) of the power system (Fig. 5 of Yuan teaches the contingency operating points. The contingency points are N-1 contingency denoted by the first column lacking a contignecy.)
Yuan teaches considering PV-PQ transitions based on the current operating point; (Fig. 5 of Yuan teaches providing the measurement set of PV-PQ, shown as Vi, Pi, Qi as the current operating point. The contingencies are predicted using the PV-PQ for each contingency, denoted by the superscript of C1 through CN.)
Yuan teaches predicting a sensitivity based Thevenin index (STI) for each contingency using the estimated operating condition; and (Fig. 5 and pg. 68 right col ¶3 of Yuan teaches determining the thevenin index using the thevenin equivalent solver. This is described by Yuan on pg. 68 right col ¶3  as “…With the contingency sensitivity analysis derived in the previous section, a hybrid VSA method for N − 1 contingency is proposed based on a combination of the model-based contingency sensitivity and the measurement-based Thevenin equivalent…”)
Yuan teaches determining a voltage stability assessment (VSA) considering N-1 contingency. (Fig. 5 of Yuan teaches determining the VSI (voltage stability index) for each N-1 contingency denoted by the superscript of C1 … CN. Further, the caption of reads “Flow chart of the proposed hybrid VSA” where VSA is voltage stability assessment.)

Regarding Claim 2: Yuan teaches The method of claim 1, further comprising: 
Yuan teaches obtaining current operating states; (Fig. 5 of Yuan [shown above in Claim 1] teaches a measurement set of V, P, and Q, these are the current states where contingencies are denoted with a super script of C1...N)
Yuan teaches estimating a post-contingency operating point 
    PNG
    media_image19.png
    40
    63
    media_image19.png
    Greyscale
for every considered contingency, where 
    PNG
    media_image20.png
    34
    108
    media_image20.png
    Greyscale
represent the predicted bus voltage angle and bus voltage magnitude after a contingency; (Pg. 69 right col ¶4 Yuan teaches determining the voltage angle for each contingency denoted in the table by each row “…Table 1 shows the predicted voltage magnitudes. The column ‘Exact Value’ lists the exact post-contingency voltage magnitude by re-running the post-contingency power flow. Although all three methods achieve acceptable results, the proposed method per-forms even better than the other two in both average errors and variances…”
Further, Pg. 69 right col ¶5 Yuan teaches determining the voltage magnitude  for each contingency denoted in the table by each row “…Table 2 shows the voltage phase angle of the predictedresults. Similarly, the column ‘Exact Value’ comes from the post-contingency power flow. From the table, the proposed method andthe method in [23] are very accurate in predicting the angles withan average error of 0.43% and 0.40%, respectively. However, methodin [22] is not so accurate at an average error of 5.43%...”)

    PNG
    media_image33.png
    540
    1358
    media_image33.png
    Greyscale


    PNG
    media_image34.png
    517
    1361
    media_image34.png
    Greyscale

Yuan teaches determining corresponding sensitivities based on the presence of PV-PQ transition following the contingency; and (Pg. 67 right col ¶5 Yuan teaches the PV–PQ transition in determining the sensitivity for the contingencies states “…Practically, in power flow model, most PV buses have upper and lower limits for reactive power. After a severe contingency, there may be violations of Q limits at some buses, say bus a. If this happens, the PV bus should be considered a PQ bus with the same scheduled P and the scheduled Q set at the violated Q limit. If only the sensitivity of the initial condition is used, bus a will be treated as a PV bus in the post-contingency state. The voltage magnitude will be the same as before. However, after the PV–PQ transition, the voltage magnitude of that bus will drop for lack of reactive supply. This will cause significant error. Therefore, a piece-wise-linear sensitivity model is proposed next to deal with the PV to PQ transition should be introduced…”)
Yuan teaches determining the STI for each considered contingency. (Pg. 69 left col ¶3 Yuan teaches the Thevenin equivalent of the contingencies “…These first two steps are model-based approaches utilizing the system data. After that, it calculates the Thevenin equivalent and provides the VSI for the post-contingency system. These two steps are measurement-based except that the input is not directly from measurement but from predicted post-contingency values….”)

Regarding Claim 3: Yuan teaches The method of claim 1, comprising 
Yuan teaches estimating an operating point after a foreseen transmission contingency. (Pg. 73 left col ¶1 Yuan teaches based on the operating point and the identified contingency “…Since the N − 1 VSI is obtained in real time based on the measured N − 0 voltages and the model-based sensitivity matrices which can be calculated in real time because it is only related to topology (obtained offline) and the present operating point (from measurement). Thus, this will significantly increase the situation awareness by identifying the most critical contingency and monitoring the security margin…”)

Regarding Claim 11: Yuan teaches The method of claim 1, comprising determining STI for each contingency and load bus in parallel. (Pg. 68 left col ¶5 Yuan teaches the thevenin equivalent for predicting the load bus “…An alternative approach, measurement-based VSA, assesses voltage stability directly based on measurement data. The core technique is to approximate the Thevenin equivalent of the external system based on real-time measurement data and then predict the stability margin by comparing the load bus with its external system…”
Further Pg. 69 left col ¶3 Yuan teaches parallel calculations for each contingency “…In each of the parallel branch, the algorithm first calculates the proposed sensitivity factors based on the measurement, i.e., the present system status, and then predicts the post-contingency status.…”)

Regarding Claim 12: Yuan teaches The method of claim 1, comprising determining a plurality of contingencies in parallel. (Pg. 69 left col ¶2 Yuan teaches processing in parallel for N single contingencies “…The remaining N branches in the right are parallel processes to calculate the VSI for N single contingency cases…”)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 13-14 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Yuan et al., “Hybrid voltage stability assessment (VSA) for N − 1 contingency” (hereinafter ‘Yuan’) [Published 2015] in view of
Zhao et al., “A Novel Bus-type Extended Continuation Power Flow Considering Remote Voltage Control” (hereinafter ‘Zhao’) [Published 2013].

Regarding Claim 13: A system to control a power system, comprising: 
Yuan teaches estimating post-contingency operating point(s) of the power system (Fig. 5 [shown in Claim 1] of Yuan teaches the contingency operating points. The contingency points are N-1 contingency denoted by the first column lacking a contignecy.)
Yuan teaches considering PV-PQ transitions based on the current operating point; (Fig. 5 of Yuan teaches providing the measurement set of PV-PQ, shown as Vi, Pi, Qi as the current operating point. The contingencies are predicted using the PV-PQ for each contingency, denoted by the superscript of C1 through CN.)

Yuan teaches predicting a sensitivity based Tbevenin index (STI) for each contingency using the estimated operating condition; and (Fig. 5 and pg. 68 right col ¶3 of Yuan teaches determining the thevenin index using the thevenin equivalent solver. This is described by Yuan on pg. 68 right col ¶3  as “…With the contingency sensitivity analysis derived in the previous section, a hybrid VSA method for N − 1 contingency is proposed based on a combination of the model-based contingency sensitivity and the measurement-based Thevenin equivalent…”)
Yuan teaches determining a voltage stability assessment (VSA) considering N-1 contingency. (Fig. 5 of Yuan teaches determining the VSI (voltage stability index) for each N-1 contingency denoted by the superscript of C1 … CN. Further, the caption of reads “Flow chart of the proposed hybrid VSA” where VSA is voltage stability assessment.)


Yuan does not appear to explicitly disclose
a power generator;
a power grid coupled to the power generator; and 
a processor to control the power grid with code for:

However, Zhao teaches a power generator; (Abstract Zhao teaches power generators “…The double switching logic of the new bus types is also given to handle the reactive power limits of generators…”)
Zhao teaches a power grid coupled to the power generator; and (Pg. 5 left col ¶3 Zhao teaches determining the stability of the power grid “…Therefore, it would be a useful analysis tool for voltage stability in power grid with novel bus types. Numerical results of IEEE 39 bus test system show that the voltage collapse point can be calculated accurately and the type of bifurcation can be identified correctly…”)
Zhao teaches a processor to control the power grid with code for: (Abstract Zhao teaches computation, i.e. processor for determining remote voltage control of the system “…The results show that the proposed model is effective in representing the characteristics of remote voltage control. It can be adopted to compute the voltage stability critical point and identify the type of bifurcation considering remote voltage control…”)

Yuan and Zhao are analogous art because they are from the same field of endeavor, maintaining stability of power systems.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the estimating post-contingency operating point(s) of the power system considering PV-PQ transitions based on the current operating point as disclosed by Yuan by a power generator and a power grid coupled to the power generator and a processor to control the power grid with code as disclosed by Zhao.
One of ordinary skill in the art would have been motivated to make this modification in order to maintain stability system and increase robustness by applying a model to predict power flow as discussed in the introduction of Zhao on pg. 1 left col ¶1 “…The modern power systems are driven more and more closer to its stability boundary due to the blossom of electricity market. That is a great challenge to the stability and security for power system operation. Therefore, voltage stability problems attract more and more scholars and engineers’ attention. After long term research for the analysis tools of voltage stability [1-13], the continuation power flow (CPF) has been widely used and developed due to its availability of the model and robustness of the algorithm…”

Regarding Claim 14: Yuan and Zhao teach The system of claim 13, further comprising code for: 
Yuan teaches obtaining current operating states; (Fig. 5 of Yuan [shown above in Claim 1] teaches a measurement set of V, P, and Q, these are the current states where contingencies are denoted with a super script of C1...N)
Yuan teaches estimating a post-contingency operating point 
    PNG
    media_image19.png
    40
    63
    media_image19.png
    Greyscale
considering the presence of PV-PQ transition for every considered contingency; determining correspond sensitivities following the contingency; (Pg. 67 right col ¶5 Yuan teaches the PV–PQ transition in determining the sensitivity for the contingencies states “…Practically, in power flow model, most PV buses have upper and lower limits for reactive power. After a severe contingency, there may be violations of Q limits at some buses, say bus a. If this happens, the PV bus should be considered a PQ bus with the same scheduled P and the scheduled Q set at the violated Q limit. If only the sensitivity of the initial condition is used, bus a will be treated as a PV bus in the post-contingency state. The voltage magnitude will be the same as before. However, after the PV–PQ transition, the voltage magnitude of that bus will drop for lack of reactive supply. This will cause significant error. Therefore, a piece-wise-linear sensitivity model is proposed next to deal with the PV to PQ transition should be introduced…”)
Yuan teaches determining the STI for each considered contingency. (Pg. 69 left col ¶3 Yuan teaches the Thevenin equivalent of the contingencies “…These first two steps are model-based approaches utilizing the system data. After that, it calculates the Thevenin equivalent and provides the VSI for the post-contingency system. These two steps are measurement-based except that the input is not directly from measurement but from predicted post-contingency values….”)

Regarding Claim 18: Yuan and Zhao teach The system of claim 13, comprising code for determining STI for each contingency and load bus in parallel. (Pg. 68 left col ¶5 Yuan teaches the thevenin equivalent for predicting the load bus “…An alternative approach, measurement-based VSA, assesses voltage stability directly based on measurement data. The core technique is to approximate the Thevenin equivalent of the external system based on real-time measurement data and then predict the stability margin by comparing the load bus with its external system…”
Further Pg. 69 left col ¶3 Yuan teaches parallel calculations for each contingency “…In each of the parallel branch, the algorithm first calculates the proposed sensitivity factors based on the measurement, i.e., the present system status, and then predicts the post-contingency status.…”)

Regarding Claim 19: Yuan and Zhao teach The system of claim 13, comprising code  for determining a plurality of contingencies in parallel. (Pg. 69 left col ¶2 Yuan teaches processing in parallel for N single contingencies “…The remaining N branches in the right are parallel processes to calculate the VSI for N single contingency cases…”)

Allowable Subject Matter
Yuan et al., Hybrid voltage stability assessment (VSA) for N − 1 contingency (hereinafter ‘Yuan’) [Published 2015] teaches a method for implementing a system relating to a power system and modeling contingencies to maintain stability using a thevenin equation solver and voltage stability index to complete a voltage stability assessment (Fig. 5).
Zhao et al., “A Novel Bus-type Extended Continuation Power Flow Considering Remote Voltage Control” (hereinafter ‘Zhao’) [Published 2013] teaches a method for controlling a grid and specific elements to maintain stability based on calculations.

Claims 4 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 101, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

However, this reference or any reference of record or combination of references, do not disclose or suggest, the whole equation as set forth in Claim 4, specifically

determining post-contingency operating states as:

    PNG
    media_image5.png
    74
    117
    media_image5.png
    Greyscale

where  
    PNG
    media_image6.png
    25
    42
    media_image6.png
    Greyscale
 is an operating point under base case; 
    PNG
    media_image8.png
    37
    83
    media_image8.png
    Greyscale
is an operating point following a contingency; 
    PNG
    media_image9.png
    35
    57
    media_image9.png
    Greyscale
is a vector containing the active and reactive bus injection changes which are numerically equal to the active and reactive line flow on an outage branch; 
    PNG
    media_image10.png
    34
    100
    media_image10.png
    Greyscale
represents the partial derivative of active power injection expression with respect to voltage angle 
    PNG
    media_image11.png
    33
    22
    media_image11.png
    Greyscale
 and voltage magnitude 
    PNG
    media_image12.png
    33
    26
    media_image12.png
    Greyscale
 ; 
    PNG
    media_image13.png
    26
    112
    media_image13.png
    Greyscale
denotes the partial derivative of reactive power injection expression with respect to voltage angle
    PNG
    media_image11.png
    33
    22
    media_image11.png
    Greyscale
 and voltage magnitude 
    PNG
    media_image12.png
    33
    26
    media_image12.png
    Greyscale
.

In combination with the remaining features and elements of the claims from which they depend.

Claim 5 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 101, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim 6 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(d) and 35 U.S.C. 101 set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim 7 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, 35 U.S.C. 112(d) and 35 U.S.C. 101 set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Claim 8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph and 35 U.S.C. 101 set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. 

However, this reference or any reference of record or combination of references, do not disclose or suggest, the whole equation as set forth in Claim 8, specifically

determining corresponding sensitivities as one predictor step of continuation of power flow (CPF) when 
    PNG
    media_image21.png
    32
    36
    media_image21.png
    Greyscale
 is a continuation parameter with:

    PNG
    media_image22.png
    117
    282
    media_image22.png
    Greyscale

where 
    PNG
    media_image21.png
    32
    36
    media_image21.png
    Greyscale
 represents the load increment; 
    PNG
    media_image23.png
    24
    121
    media_image23.png
    Greyscale
denote the change of voltage angle and voltage magnitude respectively; 
    PNG
    media_image24.png
    34
    84
    media_image24.png
    Greyscale
 indicate the amount of active and reactive power injection changes as a function of 
    PNG
    media_image21.png
    32
    36
    media_image21.png
    Greyscale
.

In combination with the remaining features and elements of the claims from which they depend.

Claim 9 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Claim 10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph and 35 U.S.C. 101 set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

However, this reference or any reference of record or combination of references, do not disclose or suggest, the whole equation as set forth in Claim 10, specifically

determining the STI for each considered contingency as

    PNG
    media_image31.png
    145
    440
    media_image31.png
    Greyscale

In combination with the remaining features and elements of the claims from which they depend.

Claim 15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. 

However, this reference or any reference of record or combination of references, do not disclose or suggest, the whole equation as set forth in Claim 15, specifically

determining corresponding sensitivities when 
    PNG
    media_image21.png
    32
    36
    media_image21.png
    Greyscale
 is a continuation parameter with:

    PNG
    media_image22.png
    117
    282
    media_image22.png
    Greyscale


In combination with the remaining features and elements of the claims from which they depend.

Claim 16 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Claim 17 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

However, this reference or any reference of record or combination of references, do not disclose or suggest, the whole equation as set forth in Claim 17, specifically

determining the STI for each considered contingency as

    PNG
    media_image31.png
    145
    440
    media_image31.png
    Greyscale

In combination with the remaining features and elements of the claims from which they depend.

Conclusion
Claims 1-19 are rejected.


Chen et al., Foreign Patent CN102148510A [2011] teaches further details of the PV-PQ conversion and other elements where the power distribution system is photovoltaic and fuel cell power generation.
Chiang et al., U.S. Patent Application Publication 2017/0177016 A1 teaches additional generator elements of the power system with implementation of an implicit PV-PQ switch.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN E JOHANSEN whose telephone number is (571)272-8062.  The examiner can normally be reached on M-F 9AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini Shah can be reached on 5712722279.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

/J.E.J./Examiner, Art Unit 2127                                                                                                                                                                                             
/KAMINI S SHAH/Supervisory Patent Examiner, Art Unit 2127